DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 3/31/20.

Information Disclosure Statement
The information disclosure statement filed 3/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Please submit the non-patent literature “Kim et al., "Efficient Flash Memory Read Request Handling Based on Split Transactions”, Proceedings of International workshop on Software Support for Portable Storage, (2009)” for review. 

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “read command”  “queue”, and “threshold” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 15, 16, 18, and 19 are rejected under pre-AIA   35 U.S.C. 102(b) as being anticipated by Hara et al. (Hara) US Patent Application No. 2018/0260115.
As to claim 1, Hara discloses the claimed invention.  Hara discloses a  storage device (Fig. 1 Ref. 1), comprising: a memory (Fig. 1 Ref. 30) configured to store data; and a controller (Ref .10) configured to receive a read command (Fig. 2 Ref. 51 and para [0030-0031] read commands and para [0001] “queued commands is stored in a host command queue) for the data from a host device (Fig. 1 Ref. 2), to store in a queue (Refs. 11 and 21) at least one read request for a portion of the data (para [0030] full of read commands reads on this limitation), and to read the portion of the data from the memory based on the at least one read request; wherein the controller is further configured to store other read 

As to claim 3, Hara discloses the invention as claimed above.  Hara further discloses wherein the controller is further configured, after receiving the read command, to receive a second read command (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”, and “accept a new host command”)   for random (Para [0024] random) data stored in the memory, and to store at least one additional read request in the queue for the random data when the number of the at least one read request in the queue 
As to claim 4, Hara discloses the invention as claimed above.  Hara further discloses wherein the controller is further configured to identify a physical address (Fig. 1 Ref. 23 and para [0020] physical position) associated with the portion of the data based on a logical-to-physical (L2P) mapping table (Fig. 1 Ref. 23 and para [0020] address mapping data) , and wherein the controller is further configured to store the at least one additional read request in the queue (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”, and “accept a new host command”) for the random data in response to identifying the physical address when the portion associated with the physical address is a last portion of the data. 
As to claim 5, Hara discloses the invention as claimed above.  Hara further discloses wherein the threshold is less than a maximum size for the queue (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive 
As to claims 8 and 15, Hara discloses the claimed invention.  Hara discloses a storage device (Fig. 1 Ref. 1), comprising: a memory (Ref, 30) configured to store first data and second data (para [0001] multiple commands reads on this limitation); and a controller (Ref. 10) configured to receive a first read command (para [0030-0031] read commands) for the first data from a host (Fig. 1 Ref.2)  device, to receive a second read command (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”, and “accept a new host command”)  read command and Fig. 2 Ref. 56 No path) for the second data from the host device after the first read command, to store in a queue (Refs 9 and 21) at least one read request for a portion of the first data, and to read the portion of the first data from the memory based on the at least one read request; and wherein the controller is further configured to store other read requests in the queue for the second data when a number of the at least one read request in the queue does not meet a threshold (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”)  , and to refrain from storing the other read requests in the queue for the second data when the number of the at least one read request in the queue meets the 
As to claim 10, Hara discloses the invention as claimed above.  Hara further discloses wherein the controller is further configured, after receiving the first read command and before receiving the second read command, to receive a third read command (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”, and “accept a new host command” read on this limitation) for random (para [0024 random] data stored in the memory, and to store at least one additional read request in the queue for the random data when the number of the at least one read request in the queue meets the threshold (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”). 
As to claim 11 and 18, Hara discloses the invention as claimed above.  Hara further wherein the controller is further configured to identify a physical 
As to claims 12 and 19, Hara discloses the invention as claimed above.  Hara further discloses wherein the threshold is less than a maximum size for the queue (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”).

As to claim 16, Hara discloses the invention as claimed above.  Hara further discloses wherein the second data comprises random (Para [0024] random) data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 17 are rejected under  35 U.S.C. 103 as being unpatentable over Hara et al. (Hara) US Patent Application No. 2018/0260115 in view of Virani et al. (Virani) US Patent Application No. 2021/0303470.
As to claims 9, Hara discloses the invention as claimed the above. 
However, Hara does not specifically disclose wherein the second data comprises sequential data.
Virani discloses wherein the second data comprises sequential data (para [0036] sequential) for the purpose of increasing data access speed. 
One of ordinary skill in the memory art familiar with Hara and looking at Virani would have recognized that the storage access performance of Hara would have been enhanced by including wherein the second data comprises sequential data because it would increase data access speed.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the second data comprises sequential data.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the 

As to claim 2, Hara and Virani disclose the invention as claimed above.  Hara further discloses wherein the controller is further configured, after receiving the read command, to receive a second read command (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”, and “accept a new host command”) for sequential data stored in the memory, and to refrain from storing additional read requests in the queue for the sequential data when the number of the at least one read request in the queue meets the threshold (para [0030] “a limit of queue entries imposed by the host”, “In contrast, read commands, remain pending in the host command queue 9 until executed”, “Therefore, a determination by the storage device 1 as to whether the host command queue 9 is full is indicative to whether the host command queue 9 is able to receive additional commands from the host 2”,  and para [0031]).

As to claim 17, Hara and Virani disclose the invention as claimed above.  Hara further discloses wherein the controller is further configured, after receiving the first read command and before receiving the second read command, to receive a third read command (para [0030] “lesser of (1) a limit of que entries” and “Therefore, a determination by the storage device 1 as to whether the host .

Claims 6 and 13 are rejected under  35 U.S.C. 103 as being unpatentable over Hara et al. (Hara) US Patent Application No. 2018/0260115 in view of Haga US Patent Application No. 2009/0300234.
As to claims 6 and 13, Hara discloses the invention as claimed the above. 
However, Hara does not specifically disclose wherein the portion of the data is based on a rate at which read commands are received from the host device.
Haga discloses wherein the portion of the data is based on a rate at which read commands are received from the host device (claim 4 “resets the size of the storage region of the buffer based on the data transfer rate of the recording medium when the sequential access command is a sequential read command”) for the purpose of increasing data access speed. 
.

Claims 7 and 14 are rejected under  35 U.S.C. 103 as being unpatentable over Hara et al. (Hara) US Patent Application No. 2018/0260115 in view of Mori US Patent Application No. 2014/0258654.
As to claims 7 and 14, Hara discloses the invention as claimed the above. 
However, Hara does not specifically disclose wherein the portion of the data is based on a length of the read command.
Mori discloses wherein the portion of the data is based on a length of the read command (para [0173] “divide the data inputted into the data buffer by the division standard”) for the purpose of increasing data access speed. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the portion of the data is based on a length of the read command as taught by Mori into the system of Hara for the advantages stated above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (Hara) US Patent Application No. 2018/0260115 in view of Haga US Patent Application No. 2009/0300234 or Mori US Patent Application No. 2014/0258654.
As to claim 20, Hara discloses the invention as claimed the above. 
However, Hara does not specifically disclose wherein the portion of the first data is based on at least one of a rate at which read commands are received from the host device.
Haga discloses wherein the portion of the first data is based on at least one of a rate at which read commands are received from the host device or a length of the first read command (claim 4 “resets the size of the storage region of the buffer based on the data transfer rate of the recording medium when the sequential access command is a sequential read command”) for the purpose of increasing data access speed. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the portion of the first data is based on at least one of a rate at which read commands are received from the host device or a length of the first read command as taught by Haga into the system of Hara for the advantages stated above.

Mori further discloses a length of the first read command (para [0173] “divide the data inputted into the data buffer by the division standard”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138